2017 UT App 148



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                       CARL JOHN HOLM,
                          Appellant.

                             Opinion
                        No. 20150623-CA
                      Filed August 10, 2017

           Third District Court, Salt Lake Department
            The Honorable Katie Bernards-Goodman
                          No. 131905377

           Richard G. Sorenson, Attorney for Appellant
          Simarjit S. Gill and Peter D. Leavitt, Attorneys
                             for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
    J. FREDERIC VOROS JR. and KATE A. TOOMEY concurred.1

POHLMAN, Judge:

¶1     During his early morning commute Carl John Holm
drove through a red traffic light and collided with an oncoming
vehicle, fatally injuring the vehicle’s passenger (Victim).
Following a jury trial Holm was convicted of negligent
homicide. On appeal Holm asserts that, during voir dire, the trial
court should have permitted follow-up questioning of jurors
who indicated they or someone close to them had been involved
in a serious car accident. We conclude that the trial court

1. Judge J. Frederic Voros Jr. participated in this case as a
member of the Utah Court of Appeals. He retired from the court
before this decision issued.
                           State v. Holm


exceeded its discretion by precluding such questioning, and we
therefore reverse Holm’s conviction and remand for a new trial.


                         BACKGROUND

                            The Collision

¶2     Holm was driving to work early one morning when he
approached an intersection connecting Bangerter Highway with
State Route 201. Holm failed to stop at a red traffic light, drove
into oncoming traffic, and collided with a passing vehicle.
Victim, who was a passenger in the vehicle, died at the scene.
Holm was charged with negligent homicide, a class A
misdemeanor. See Utah Code Ann. § 76-5-206 (LexisNexis 2012).
He pleaded not guilty and elected to have the charge tried by a
jury.

                             Voir Dire

¶3      During voir dire, the trial judge asked the pool of
approximately thirty jurors to indicate if they personally “ha[d]
ever been involved in a serious car accident.” About one-third
responded affirmatively. Holm’s counsel then requested that the
trial court “ask [the jurors] if anyone close to [them] ha[d] been
involved in a serious car accident.” The court responded with
the concern that “everybody” would answer affirmatively, and
the prosecution suggested limiting individual questioning to
those prospective jurors who felt the “experience [would] affect
[their] ability to be fair and impartial.” The court agreed to do so,
although Holm’s counsel reiterated that he “would like to talk to
everybody.”

¶4    The trial court then asked the jurors whether anyone close
to them had been involved in a serious car accident. Again,
about one-third responded affirmatively. The court then asked,
“Those of you [who] have been or know somebody close to you



20150623-CA                      2               2017 UT App 148
                           State v. Holm


[who] has been in a car accident, is there anything about that
experience that makes you feel like you might be biased for one
side or the other?” Four persons indicated they might feel such
bias.

¶5     The court then began questioning jurors individually,
primarily those who had indicated potential bias based on
personal experience or the experience of someone close to them.
Holm’s counsel reiterated that he “would like to talk with every
single person . . . [who had been] involved in a serious car
accident or [whose] close friend was involved in a serious car
accident[,] just to know the circumstances.” The court stated that
such questioning would involve “every single person” in the
jury pool and noted that those who had indicated potential bias
were being pulled in for questioning. Holm’s counsel responded,
“I would like to talk to them, but I understand the [c]ourt’s
ruling.” The trial court later stated, “[I]f . . . everyone who has
ever been in a car accident ends up stricken, we would not have
enough people . . . . So those who said that they are not going to
be biased about that, we’re not going to talk to.” Holm’s counsel
replied, “[F]or the record, the Defense would like to talk to
them.”

¶6     Of the four jurors who indicated potential bias, two were
struck for cause, one was excluded via Holm’s peremptory
challenge, and the last was sufficiently deep in the jury pool that
individual questioning was unnecessary. But a majority of the
jurors selected for Holm’s trial had indicated personal
involvement or the involvement of someone close to them in a
serious car accident. Because those jurors had not affirmatively
disclosed potential bias, none was individually questioned on
that subject.

                            The Verdict

¶7    The jury found Holm guilty of negligent homicide, and he
was sentenced to a one-year term of imprisonment. He appeals.


20150623-CA                     3               2017 UT App 148
                          State v. Holm


             ISSUE AND STANDARD OF REVIEW

¶8     Holm contends the trial court abused its discretion by
denying him “the opportunity to conduct individual voir dire on
potential jurors who indicated they or a close friend had been
involved in a serious car accident.” “We review a judge’s
decision imposing limits on voir dire questioning for an abuse of
discretion.” State v. Reece, 2015 UT 45, ¶ 16, 349 P.3d 712.2


                          ANALYSIS

¶9     Holm asserts the trial court exceeded its discretion by
declining his “request to speak to each juror individually who
indicated they or someone close to them had been involved in a
serious car accident.” He contends “[r]easonable and detailed
inquiry into the circumstances surrounding the jurors’ . . .
experience with serious car accidents was necessary and
imperative where it may have revealed a bias against someone
who causes a car accident” and “would . . . have given [him]
more information when exercising his right to peremptory
challenges.”

¶10 The purpose of voir dire is to detect actual bias and to
facilitate the informed exercise of peremptory challenges. Reece,
2015 UT 45, ¶ 45. In achieving that objective, trial courts
generally “should be permissive in allowing voir dire questions
and should exercise their discretion in favor of allowing counsel
to elicit information from prospective jurors.” Id. (citation and
internal quotation marks omitted).



2. Holm asserts additional bases for reversal, but we need not
address those issues because we reverse Holm’s conviction and
remand for a new trial due to error in the trial court’s handling
of voir dire.




20150623-CA                    4               2017 UT App 148
                           State v. Holm


¶11 A trial court’s discretion in limiting voir dire varies with
the subject area and its connection to the proceeding. See State v.
Saunders, 1999 UT 59, ¶ 43, 992 P.2d 951. “[T]rial courts have no
obligation to permit every question that might disclose some
basis for counsel to favor or disfavor seating a particular juror,”
Reece, 2015 UT 45, ¶ 45 (emphasis, citation, and internal
quotation marks omitted), and they have broad discretion when
declining inquiries that “unduly intrude[] into the jurors’ private
lives,” id. (citation and internal quotation marks omitted), or
“have no apparent link to any potential bias,” Saunders, 1999 UT
59, ¶ 43.

¶12 But as proposed questions draw closer to probing
potential bias, the court’s discretion narrows, and when
requested “voir dire questions go directly to the existence of . . .
actual bias, [the court’s] discretion disappears. The trial court
must allow such inquiries.” Id.; see also State v. Boyatt, 854 P.2d
550, 552 (Utah Ct. App. 1993) (“[T]he trial court must adequately
probe a juror’s potential bias when that juror’s responses or
other facts suggest a potential bias.”). While a trial court need
not ask every question requested on a given topic nor ask
proposed questions in a particular manner, a trial court must,
“considering the totality of the questioning,” afford counsel “an
adequate opportunity to gain the information necessary to
evaluate the jurors.” Reece, 2015 UT 45, ¶ 45 (citation and internal
quotation marks omitted).

¶13 Here, the case centered on whether Holm was criminally
liable for causing a fatal car collision. Holm sought to ask follow-
up questions of jurors who indicated they had personally
experienced a serious car accident or were close to someone who
had—an inquiry relevant to uncovering actual bias, which also
would have probed potential bias and would likely have
generated data essential to counsel’s informed exercise of
peremptory challenges. In this context, the jurors’ responses
raised sufficient questions regarding potential bias to require the



20150623-CA                     5                2017 UT App 148
                           State v. Holm


trial court to permit further questioning along the lines Holm
requested.3 See, e.g., State v. King, 2008 UT 54, ¶¶ 8, 19, 190 P.3d
1283 (characterizing jurors’ indications that they or someone
close to them had been the victim of a similar offense as
“suggest[ing] potential bias”); State v. King, 2006 UT 3, ¶¶ 6, 24,
131 P.3d 202 (noting that jurors’ indications that they or someone
close to them had been the victim of a similar offense “would
have been sufficient to support a request by counsel for
additional questioning”).

¶14 The trial court, however, merely inquired whether
“anything about that experience” would lead the juror to “feel
like [he or she] might be biased for one side or the other.” None
of the four persons who responded affirmatively served as a
juror for Holm’s trial. But a majority of the jurors ultimately
seated had indicated personal involvement, or the involvement
of someone close to them, in a serious car accident; none had
been questioned in that regard; and despite Holm’s request, no
other questions were asked to elicit additional details in that
respect.

¶15 “Ruling that a prospective juror is qualified to sit simply
because he says he will be fair ignores the common-sense
psychological and legal reality” that jurors may not
independently recognize their biases and also know little about
the case and thus “cannot anticipate how [they] will react when


3. We are troubled by the trial court’s implicit suggestion that it
would avoid asking questions that might lead to the discovery of
bias among a high percentage of the jury pool. Regardless of
whether the subject matter is a common one, and recognizing
that some cases may require a greater number of individualized
inquiries than others, a trial court remains obligated to carry out
voir dire in a manner consistent with detecting actual bias and
facilitating the informed exercise of peremptory challenges.




20150623-CA                     6                2017 UT App 148
                           State v. Holm


asked to decide a case once all the facts are known.” State v.
Saunders, 1999 UT 59, ¶ 35, 992 P.2d 951. Indeed, the “most
characteristic feature of prejudice is its inability to recognize
itself. It is unrealistic to expect that any but the most sensitive
and thoughtful jurors (frequently those least likely to be biased)
will have the personal insight, candor and openness to raise their
hands in court and declare themselves biased.” State v. Ball, 685
P.2d 1055, 1058 (Utah 1984).

¶16 Thus, a juror’s statement professing ability to fairly apply
the law as “given by the trial court is not a sufficient basis for
qualifying a juror to sit when the prospective juror’s answers
provide evidence of possible bias and the trial court does not
allow further questions designed to probe the extent and the
depth of the bias.” Saunders, 1999 UT 59, ¶ 36. In this case, the
trial court’s follow-up question rested on the self-awareness and
self-reporting of bias on a matter “directly related to the offense[]
for which [Holm] was convicted,” for which no “specific follow-
up question[s]” were permitted, on topics that did not appear to
be “deeply personal.” Cf. State v. Reece, 2015 UT 45, ¶¶ 51–55, 349
P.3d 712 (concluding that the trial court did not exceed its
discretion by asking whether jurors could be fair and impartial
in lieu of other questions, where the topic was not directly
related to the offenses of conviction, the court did not prevent
follow-up questioning, and the subject matter was deeply
personal). That inquiry was insufficient. Cf. King, 2008 UT 54,
¶¶ 8, 19; King, 2006 UT 3, ¶¶ 6, 24.

¶17 Yet “our inquiry does not end once we have established
that the trial court” exceeded its discretion in unduly limiting the
scope of voir dire. Alcazar v. University of Utah Hosps. & Clinics,
2008 UT App 222, ¶ 15, 188 P.3d 490. “[A]ny error made at voir
dire must be prejudicial to require reversal,” Depew v. Sullivan,
2003 UT App 152, ¶ 27, 71 P.3d 601, and “[p]rejudicial error is
shown if the appellant’s right to the informed exercise of
peremptory challenges has been substantially impaired,” Barrett



20150623-CA                      7               2017 UT App 148
                            State v. Holm


v. Peterson, 868 P.2d 96, 103 (Utah Ct. App. 1993) (citation and
internal quotation marks omitted).4

¶18 Here, the requested questions addressed jurors’
experiences and the experiences of persons close to them in
serious car collisions—this was the type of event for which Holm
was on trial; a majority of the jurors who decided Holm’s guilt
acknowledged such experience; no follow-up questions were
permitted, and no further details regarding those experiences
were obtained during voir dire. As noted above, the entirety of
the trial court’s permitted questioning on the subject relied on
jurors personally identifying and acknowledging potential or
actual bias—an inadequate inquiry that left Holm “without the
necessary information . . . to ferret out a potential juror’s actual


4. We apply the substantial impairment test here, as we have in
prior cases. See, e.g., Alcazar v. University of Utah Hosps. & Clinics,
2008 UT App 222, ¶ 15, 188 P.3d 490; Barrett v. Peterson, 868 P.2d
96, 103–04 (Utah Ct. App. 1993). We acknowledge, however, that
Utah appellate courts have taken different approaches when
assessing whether error was prejudicial in similar contexts. See,
e.g., State v. Mead, 2001 UT 58, ¶ 34, 27 P.3d 1115 (concluding that
the trial court’s failure to allow follow-up questions as to prior
knowledge of the case was not reversible error because the
appellant had failed to “proffer[] evidence that media reports . . .
could have unfavorably biased potential members of the jury”);
State v. Saunders, 1999 UT 59, ¶ 55, 992 P.2d 951 (plurality
opinion) (reversing on the basis of cumulative error, due in part
to the trial court’s “undue limitations on voir dire questions”);
Depew v. Sullivan, 2003 UT App 152, ¶¶ 30, 34, 71 P.3d 601
(concluding that the trial court’s failure to conduct a full voir
dire inquiry was prejudicial where it did “not seem unlikely that
one or more jurors would have been excused for cause”). But the
formulation of the standard does not dictate the outcome here;
under the circumstances, reversal is plainly required.




20150623-CA                       8                2017 UT App 148
                          State v. Holm


bias or to intelligently exercise peremptory challenges, thus
prejudicing [him].” See Alcazar, 2008 UT App 222, ¶ 18. In light
of the dearth of information available to Holm on these issues,
his right to the informed exercise of peremptory challenges was
significantly impaired, see id. ¶¶ 18–19, and we therefore reverse
his conviction and remand for a new trial.


                         CONCLUSION

¶19 Because the trial court exceeded its discretion by denying
Holm’s request for follow-up questioning during voir dire, we
reverse Holm’s conviction and remand for a new trial.




20150623-CA                     9              2017 UT App 148